Exhibit 10.58
Amendment to
BearingPoint, Inc. Performance Cash Award Agreement
          In accordance with the Sections 10 and 17 of the BearingPoint, Inc.
Performance Cash Award Agreement (the “Agreement”), the Compensation Committee
of the Board of Directors of BearingPoint, Inc. hereby amends the Agreement in
order to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended and related regulations or Treasury pronouncements
(collectively, “Section 409A”). This amendment shall apply to all previously
awarded and outstanding Performance Cash Awards which amendment shall be
incorporated as “Exhibit A” to the Agreement (the “Amendment”) and shall become
effective upon the close of business on December 31, 2008.
     1. Section 4(a) of the Agreement shall be replaced with the following
sentence:
Payment of Cash. Following a determination by the Committee that the Performance
Measures were satisfied during one or more fiscal years, the Company shall pay
to the Award Recipient, within 90 days of December 31, 2009 (the “Settlement
Date”), cash equal to the percentage of the Cash Award that has vested.
     2. Section 5(b)(ii) shall be replaced with the following paragraph:
Upon the Award Recipient’s termination by reason of Disability, Retirement or
Death, the Award Recipient shall vest in a pro rata portion of the Cash Award.
The pro rata portion of the Cash Award shall be determined in the same manner as
provided in Section 5(b)(i) above. Amounts vested as a result of Retirement
shall be paid on the Settlement Date. Amounts vested due to Death shall be paid
within 30 days of the Committee’s determination that the Performance Measures
were achieved for the year of the Award Recipient’s Death, but in no event later
than 90 days following the year of the Award Recipient’s Death. Amounts vested
due to Award Recipient’s Disability or Retirement prior to the Settlement Date
shall be paid on the Settlement Date.
     3. Section 17 shall be replaced with the following paragraph:
This Agreement is intended to comply with Section 409A of the Code and ambiguous
provisions, if any, shall be construed in a manner that is compliant with or
exempt from the application of Section 409A, as appropriate. This Agreement
shall not be amended in a manner that would cause the Agreement or any amounts
payable under the Agreement to fail to comply with the requirements of
Section 409A, to the extent applicable, and, further, the provisions of any
purported amendment that may reasonably be expected to result in such
non-compliance shall be of no force or effect with respect to the Agreement.
BearingPoint shall neither cause nor permit any payment, benefit or
consideration to be substituted for a benefit that is payable under this
Agreement if such action would result in the failure of any amount that is
subject to Section 409A to comply with the applicable requirements of Section
409A.

1



--------------------------------------------------------------------------------



 



Notwithstanding any provision of this Agreement to the contrary, if the Award
Recipient is a “specified employee” within the meaning of Section 409A as of the
date of the Award Recipient’s termination of employment and BearingPoint
determines, in good faith, that immediate payment of any amounts or benefits
would cause a violation of Section 409A, then any amounts or benefits which are
payable under this Agreement upon the Award Recipient’s “separation from
service” within the meaning of Section 409A which

(i)   are subject to the provisions of Section 409A;   (ii)   are not otherwise
excluded under Section 409A; and   (iii)   would otherwise be payable during the
first six-month period following such separation from service

shall be paid on the first business day next following the earlier of (1) the
date that is six months and one day following the date of termination or (2) the
date of Award Recipient’s death.
For purposes of Section 409A, each payment under this Agreement shall be deemed
to be a separate payment.
     4. Adjustment or Amendment
Notwithstanding anything in the Agreement or in the Plan to the contrary, no
adjustment or substitution pursuant to Section 7.7 of the Plan and no amendment
to the Agreement pursuant to Section 7.2 of the Plan or Section 10 of the
Agreement, as applicable, shall be made in a manner that results in
noncompliance with the requirements of Section 409A. The foregoing rule shall
apply to the extent a Performance Cash Award is subject to Section 409A or to
the extent a Performance Cash Award becomes subject to Section 409A as a result
of the adjustment, substitution or amendment described herein.

2